Exhibit 10.1

 

FIRST AMENDMENT TO

HELEN OF TROY

1997 CASH BONUS PERFORMANCE PLAN

 

This First Amendment (this “Amendment”) to the Helen of Troy 1997 Cash Bonus
Performance Plan (the “Plan”) is approved by the Compensation Committee of the
Board of Directors of Helen of Troy Limited on this 14th day of February 2011
and is effective as of the same date.

 

Article I

DEFINITIONS

 

All capitalized terms not defined herein shall have the meaning assigned to them
in the Plan.

 

Article II

AMENDMENTS

 

Section 4.2.  The following sentence is hereby added immediately following the
last sentence of Section 4.2 of the Plan:

 

“Notwithstanding the foregoing, (a) with respect to the Performance Period for
the Year ending February 28, 2011, for the purpose of computing the Bonus
payable to the CEO under the provisions hereof, ECO to the extent attributed to
Kaz Inc. and its Subsidiaries for such Performance Period shall be reduced by
the lesser of $1,666,667 or an amount equal to the ECO of Kaz Inc. and its
Subsidiaries for the period beginning January 1, 2011 through and including
February 28, 2011 and (b) beginning with the Performance Period for the Year
ending February 29, 2012 and for each Performance Period thereafter, ECO for
such Performance Period shall be reduced by $10 million for the purpose of
computing the Bonus payable to the CEO under the provisions hereof.”

 

Article III

GENERAL

 

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Plan, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

1

--------------------------------------------------------------------------------